Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: there is no Fig. 8 in the drawings [Paragraphs 30 and 31].  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description.
Ref. No. 604 [Fig. 10],
Ref. No. 600 [Fig. 11 and 12], and 
Ref. No. 592 [Fig. 12]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 16 is objected to because of the following informalities: the preamble could read, “The finish portion of claim 15 ….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 17, the claim refers back to itself, but it is unclear as to what earlier claim that claim 17 is dependent.
	Claims 18-20 are also rejected under §112(b) – indefiniteness – as being dependent from rejected base claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (2007/0158294) [Tanaka].
Re Claim 15, Tanaka – a cylindrical part of a resin bottle – discloses a finish portion of a container preform [1, Paragraph 15 Lines 3-8] for forming a plastic container, the finish portion comprising: one or more threads [4-6] disposed on the finish portion for rotatably engaging with a closure, wherein at least one of the one or more threads includes a main thread body having a first profile [4], and a thread start configured to guide a thread of the closure [Paragraph 8 Lines 4-7] into engagement with the main thread body, the thread start having a second profile that is different than the first profile [5, 6, Figs. 3-5].

    PNG
    media_image1.png
    500
    465
    media_image1.png
    Greyscale

Re Claim 16, Tanaka discloses a transition region [Fig. 3, from 3-5] extending between the main thread body and the thread start to transition the first profile of the main thread body to the second profile of the thread start.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanan et al. (2020/0298461) [Hanan] in view of Hebert (6,635,325).
Re Claim 1, Hanan – a preform for a bottle – discloses a container preform [160] for forming a plastic container, the preform comprising: a neck with a finish portion [164] including an opening [172]; and one or more threads [180] disposed on the finish portion [164] for rotatably engaging with a closure to seal contents within an interior of a container formed from the preform, wherein at least one of the one or more threads includes a main thread body with a thread start a thread start configured to guide a thread of the closure into engagement with the main thread body. 
Hanan does not expressly disclose the thread start being biased towards the opening; however, Hebert – a parison for a bottle – discloses a container preform [Hebert, 1] with a neck [Hebert, 2] with a thread start [Hebert, 6] with the thread start being biased towards the opening [Hebert, Figs. 1-2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses how the top thread is biased open toward the top of the bottle.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the top thread of the Hanan preform to be biased toward the opening, before the effective filing date of the invention with predictable and obvious results, for when forming the container, the container would be able to have a thermal stability of the preform when making the container [Hebert, Col. 3 Lines 1-3 and 9-12].
Re Claim 3, Hanan in view of Hebert discloses the claimed invention according to Claim 1 above; further, the combination discloses the main thread body [Hebert, 5] is skewed away from the opening [Hebert, Fig. 2].
Re Claim 4, Hanan in view of Hebert discloses the claimed invention according to Claim 1 above; further, the combination discloses the main thread body [Hebert, 5] includes a first profile and the thread start [Hebert, 6] includes a second profile that is different than the first profile [Hebert, Fig. 1].
Re Claim 5, Hanan in view of Hebert discloses the claimed invention according to Claim 4 above; further, the combination discloses a transition region extending between the main thread body and the thread start to transition the first profile of the main thread body to the second profile of the thread start [Figs. 1 and 2].
Re Claim 6, Hanan in view of Hebert discloses the claimed invention according to Claim 1 above; further, the combination discloses the at least one of the one or more threads includes a rounded crest joined with a sidewall of the finish portion by way of concave flanks [Hebert, Figs. 2 and 3].
Re Claim 7, Hanan in view of Hebert discloses the claimed invention according to Claim 6 above; further, the combination discloses each of the concave flanks has a uniform width along the main thread body [Figs. 1 and 3].
Re Claim 8, Hanan in view of Hebert discloses the claimed invention according to Claim 1 above; further, the combination discloses the thread start includes a flank width proximal the opening that is narrower than an opposing flank width distal from the opening [Hebert, Fig. 2].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hanan in view of Hebert as applied to claim 1 above, and further in view of Tanaka.
The Hanan and Hebert combination does not expressly disclose a first thread pitch between the thread start and an adjacent thread is greater than a second thread pitch between the main thread body and the adjacent thread.  However, Tanaka discloses a first thread pitch between the thread start and an adjacent thread is greater than a second thread pitch between the main thread body and the adjacent thread [Tanaka, Fig. 3].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the different pitches of the main body and the thread start.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the pitches of the different threads in the Tanaka finish, before the effective filing date of the claimed invention with predictable and obvious results, in order to form a better seal of the closure onto the container [Tanaka, Paragraph 26].
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanan in view of Hebert as applied to claim 1 above, and further in view of Virog, Jr. et al. (4,098,419) [Virog].
Re Claim 9, the Hanan and Hebert combination does not expressly disclose at least one of the thread start or the main thread body includes a cross-sectional contour having a first surface, a second surface, a planar angled surface transitioning from one of the first or second surfaces, and a crest extending between the other one of the first or second surface and the planar angled surface.  However, Virog, a blow molded plastic cap bottle – discloses at least one of the thread start or the main thread body includes a cross-sectional contour having a first surface, a second surface, a planar angled surface transitioning from one of the first or second surfaces, and a crest extending between the other one of the first or second surface and the planar angled surface [Virog, Fig. 2, annotated].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the surface of the thread on the bottle to help in threading the cap onto the container.  One of ordinary skill would be able to modify the thread on the Hanan container to have a thread start or the main body to have the surface, planar, and crest structure, before the effective filing date of the invention with predictable and obvious results, in order for the cap to properly thread onto the container and seal [Virog, Col. 3 Lines 40-47].

    PNG
    media_image2.png
    312
    609
    media_image2.png
    Greyscale

Re Claim 10, Hanan in view of Hebert in view of Virog discloses the claimed invention according to Claim 9 above; further, the combination discloses the crest of the thread start is positioned closer to the opening than the crest of the main thread body [Fig. 2].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Hanan.
Tanaka discloses a finish portion of a container preform [1, Paragraph 15 Lines 3-8] for forming a plastic container, the finish portion comprising: one or more threads [4-6] disposed on the finish portion for rotatably engaging with a closure, wherein at least one of the one or more threads includes a main thread body having a first profile [4], and a thread start configured to guide a thread of the closure [Paragraph 8 Lines 4-7] into engagement with the main thread body, the thread start having a second profile that is different than the first profile [5, 6, Figs. 3-5] with a first thread pitch between the thread start and an adjacent thread is greater than a second thread pitch between the main thread body and the adjacent thread [Tanaka, Fig. 3].
Tanaka does not expressly disclose a closure in combination; however, Hanan discloses a closure [Hanan, 144] with a second set of threads to seal the container [Hanan, Paragraph 39 Lines 5-9].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the closure for the container.  One of ordinary skill would be able to modify the Tanaka container to have a closure seal the container, before the effective filing date of the invention with predictable and obvious results, in order to seal the container properly to protect the contents [Hanan, Paragraph 39 Lines 5-9].
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Hanan as applied to claim 11 above, and further in view of Hebert.
Re Claim 12, the Tanaka and Hanan combination does not expressly disclose that the thread start of the first set of threads is biased towards the opening.  However, Hebert discloses a container preform [Hebert, 1] with a neck [Hebert, 2] with a thread start [Hebert, 6] with the thread start being biased towards the opening [Hebert, Figs. 1-2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses how the top thread is biased open toward the top of the bottle.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the top thread of the Tanaka preform to be biased toward the opening, before the effective filing date of the invention with predictable and obvious results, for when forming the container, the container would be able to have a thermal stability of the preform when making the container [Hebert, Col. 3 Lines 1-3 and 9-12].
Re Claim 13, Tanaka in view of Hanan in view of Hebert discloses the claimed invention according to Claim 12 above; further, the combination discloses the thread start of the second set of threads is biased away from the opening [Hebert, Fig. 2].
Re Claim 14, the Tanaka and Hanan combination does not expressly disclose that the first set of threads includes a rounded crest joined with a sidewall of the finish portion by way of a first pair of opposing flanks and the second set of threads includes a rounded crest joined with a sidewall of the closure by way of a second pair of opposing flanks, and wherein with respect to at least one of the first pair of opposing flanks and the second pair of opposing flanks, a flank width of one flank of the opposing flanks is narrower than a flank width of the other flank of the opposing flanks.  However, Hebert discloses the at least one of the one or more threads includes a rounded crest joined with a sidewall of the finish portion by way of concave flanks [Hebert, Figs. 2 and 3], and the thread start includes a flank width proximal the opening that is narrower than an opposing flank width distal from the opening [Hebert, Fig. 2].
The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the rounded crest structure and the concave flanks of the thread.  One of ordinary skill would be able to modify the thread structure of the Tanaka container to have the sidewall to have the opposing flange and the second set of threads with a rounded crest, before the effective filing date of the invention with predictable and obvious results, for when forming the container, the container would be able to have a thermal stability of the preform when making the container [Hebert, Col. 3 Lines 1-3 and 9-12].

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736